DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on Aug. 16, 2019. It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The claim recites “medium density wood.”  The instant Specification does not disclose “medium density wood.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “medium density wood, fiberboard (MDF).”  That recitation is confusing.  The Examiner notes the claim was considered for examination purposes as reciting “medium density fiberboard.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24,34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadashige (US 3977449), in view of Morgeneyer et al. (US 9957420 B2) (“Morgeneyer”).
With respect to claim 23, Sadashige discloses a multi-layer wood veneer – sliced sheet of wood veneer is glued with adhesive to another veneer (abstr., col. 6, lines 22-26, col. 8, lines 29-32), comprising a plurality of superimposed layers of wood and an adhesive layer, wherein the adhesive layer is disposed between successive layers of wood (abstr., col. 6, lines 22-26, col. 8, lines 29-32, col. 8, lines 25-53).  
Regarding the multi-layer wood veneer having a total carbon emission as recited in the claim, Sadashige discloses the adhesives used to produce the multi-layer wood veneer are polyurethane and epoxy adhesives (col. 8, lines 40-43) as disclosed in the instant Specification, thus, it would be obvious to one of ordinary skill in the art that the total carbon emission of the veneer of Sadashige is satisfied.
Regarding the hardness of the adhesive layer as recited in the claim, Morgeneyer discloses a wooden material (abstr.) comprising a multi-layer wood veneer, and an adhesive layer disposed between the layers of wood (col. 2, lines 17-61), wherein the adhesive can comprise polyurethane (col. 3, lines 8-36), the hardness of the cured adhesive being above 50 Shore hardness (col. 6, lines 58-62), which overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the adhesive of Sadashige having a hardness as disclosed in Morgeneyer, as it is known in the art of multi-layer wood veneers to include an adhesive having the hardness disclosed in Morgeneyer.  The Examiner further notes that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the Shore A values and the Shore D values recited in the claim are overlapping values.
Regarding claim 24, Sadashige and Morgeneyer teach the veneer of claim 23.  Sadashige and Morgeneyer do not teach an adhesive comprising formaldehyde, thus, a formaldehyde emission value of the veneer satisfies the requirement of claim 24.  
As to claim 34, Sadashige and Morgeneyer teach the veneer of claim 23.  Sadashige discloses the layers of wood – the sheets of veneer can have a thickness of 0.2 mm (col. 9, lines 29-34), 0.1 to 0.8 mm (col. 9, lines 56-58), 0.3 mm (col. 10, lines 27-29), thus it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the thickness of the multi-layer wood veneer of Sadashige comprising two sheets of veneer would be within the recited range.
With respect to claim 35, Sadashige and Morgeneyer teach the veneer of claim 23.  Sadashige discloses polyurethane and epoxy as adhesives, the veneer glued in a hotpress process (col. 8, lines 37-65), the adhesive of Morgeneyer being radiation-cured (col. 3, lines 8-31, col. 8, lines 35-41), thus, it would be obvious to one of ordinary skill in the art that the adhesive within the adhesive layer of the multi-layer wood veneer of Sadashige is water-free and solvent-free.

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadashige, in view of Morgeneyer, and further in view of Stopfer et al. (US 2018/0370070 A1) (“Stopfer”).
With respect to claim 25, Sadashige and Morgeneyer teach the veneer of claim 23, but are silent with respect to the characteristics as recited in the claim.  Stopfer discloses a veneer comprising an intermediate layer disposed between two wood layers for styling purposes (abstr., 0008-0016, 0022-0024, 0035-0038).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the veneer of Sadashide and Morgeneyer an intermediate layer disposed between two wood layers for styling purposes.
Regarding claim 26, Sadashige, Morgeneyer and Stopfer teach the veneer of claim 25.  Stopfer discloses an intermediate layer consisting of metal, textile, plastic, leather, fleece, paper, mineral material (0038).






Response to Arguments
Applicant’s arguments filed on Oct. 20, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claim 23 has been withdrawn.  Claim 26, although recently amended, is rejected under 35 USC 112(b) as discussed above.
In the present rejection the Examiner undertook a different approach with respect to Sadashige, and thus the present rejection is made non-final.
The Applicant argued Sadashige does not disclose a plurality of superimposed layers of wood wherein at least one adhesive layer is disposed between successive layers of wood.  The Examiner notes since the sliced sheet of veneer of Sadashige is superimposed and adhered to another layer of veneer (abstr., col. 6, lines 22-26, col. 8, lines 29-32, col. 8, lines 25-53), Sadashige discloses a plurality of superimposed layers of wood wherein an adhesive layer is disposed between the layers of wood.
Regarding the specific hardness of the adhesive, the Applicant argued the adhesive of Morgeneyer is a radiation-crosslinkable melt adhesive, having at least one functional group that is polymerizable by radiation, while the adhesives of Sadashige are hydrophobic [sic] adhesives such as underwater curing type adhesives (Sadashige, col. 7, lines 10-13), thus it would not be obvious to one of ordinary skill in the art to select a water-curable polyurethane as in Sadashige having the required hardness or substitute the radiation-curable adhesive of Morgeneyer for the Sadashige water-curable polyurethane, which is required to be applied to wet wood.
The Examiner notes water-curable adhesive that the Applicant has been referring to is a hydrophilic adhesive used for gluing flitches (col. 7, lines 4-18).  Sadashige discloses different adhesives used for adhering sliced veneer to another veneer or to another substrate (col. 8, lines 25-60).  These veneers are not disclosed as underwater curing type adhesives.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783